DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner's Note
Examiner has cited particular paragraphs and/or columns / lines numbers or figures in the reference(s) as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant, in preparing the responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner. Applicant is reminded that the Examiner is entitled to give the broadest reasonable interpretation to the language of the claims.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2, 7, 11-14, and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claims 1, 7, 13 and 18, the claims recite the limitation “when the coordinates of one or more of the node group received from the second moving robot align with the one or more regions on the map, modifying the coordinates of the node generated by the first moving robot based on the measured edge constraint.”  It is unclear as to what exactly constitutes as a node group aligning with one or more regions on the map.  Specifically, Examiner questions how the coordinates of the node of one robot are modified while under the specific condition of the second robot’s node group being aligned on the map.
Examiner points to [0227]-[0228] of the specification reproduced below:
[0227] Referring to FIG. 26B, after the above, the moving robot and another moving robot constantly perform traveling and learning. An edge constraint EC between a node AN18 in the node group information GA and a node BN7 in the node group information GB is measured. As coordinates of nodes in the information on the node group GB are modified based on an edge constraint on the map of the moving robot, the node group information GA and the node group information GB are aligned. In this case, a relative position relationship between a node in the node group information GA and a node in the node group information GB on the map of the moving robot in FIG. 26B does not reflect an actual position relationship. In addition, the moving robot is able to map an area traveled by another moving robot even if the moving robot itself does not travel in the area traveled by another moving robot.

[0228] Referring to FIG. 26C, after coordinates of the node group information GB on the map of the moving robot are aligned, the moving robot performs learning while continuously traveling in Room 3, and hence, node information is added to the node group information GA. In addition, another moving robot performs learning while continuously traveling in Room1, and hence, node information is added to the node group information and another moving robot transmits the updated node group information GB to the moving robot. Accordingly, node information is added to the node group information GA and the node group information GB on the map of the moving robot. In addition, as an edge constraint and a loop constraint are measured additionally, the node information of the node group information GA and the node group information GB are constantly modified.

    PNG
    media_image1.png
    670
    360
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    701
    420
    media_image2.png
    Greyscale


As shown in the cited paragraphs and figures, a region of GB (i.e. a node group received from robot B) is aligned with a region of the map of robot A. However, there is no modifying of the coordinates of a node generated by robot A based on a measured edge constraint as a result of this alignment. Robot A simply adds new nodes, as described in [0228].  Therefore, the claim is rendered indefinite.
These limitations will be interpreted “as best understood” in light of the specification.

Regarding claims 2, 11-12, and 14, the claims are rejected at least due to their respective dependencies on one of the above rejected claims.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 7 and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lázaro et al. (NPL: M. T. Lázaro, L. M. Paz, P. Piniés, J. A. Castellanos and G. Grisetti, "Multi-robot SLAM using condensed measurements," 2013 IEEE/RSJ International Conference on Intelligent Robots and Systems, 2013, pp. 1069-1076, doi: 10.1109/IROS.2013.6696483., hereinafter Lázaro).

Regarding claim 1, Lázaro teaches:
A map learning method of a first moving robot, comprising (see at least Abstract):
generating, by the first moving robot, node information based on a constraint measured during traveling (see at least Section 1, pg. 1069, disclosing “Solving a graph based SLAM problem involves to construct a graph whose nodes represent robot poses or landmarks and in which an edge between two nodes encodes a sensor measurement that constrains the connected poses.”)
receiving node group information of a second moving robot (see at least Section 1, pg. 1070,  disclosing “Each robot in the team computes its own map, but it refines it by integrating a set of virtual or condensed measurements coming from the other robots. These condensed measurements can be seen as a reduced version of the graph constructed by the other robots that contains only the information relevant to the receiver in order to refine its own map.” See also section IV, sub-section B, pg. 1072; Fig. 3, disclosing robot A receives a current local map from robot B, i.e. at least node group information)
measuring a loop constraint between two nodes generated by the first moving robot (see at least Section III, pg. 1071, disclosing computing an error in a measurement between two nodes),
modifying coordinates of the nodes, generated by the first moving robot, on a map based on the measured loop constraint (see at least Section III, pg. 1071, disclosing “The goal of a maximum likelihood approach is to find the configuration of nodes x∗ which minimizes the overall error…,” i.e. the configuration, or coordinates, of the nodes is based on the error, i.e. the loop constraint; see also Section IV, pg. 1072, disclosing “When the robot moves for a certain distance, a new node is added to the graph, and the odometry measurement is used to label the edge between the new and the previous robot positions. The laser scan acquired at the new position is matched against a set of candidate scans stored in the nodes of the graph. The  candidate nodes are selected if the current robot position falls in their uncertainty ellipses. This gives a set of candidate loop closing edges between non-temporally subsequent nodes, that are inserted in the graph upon validation by a RANSAC based procedure described in Section IV-C”);
measuring an edge constraint between a node generated by the first moving robot and a node generated by the second moving robot (See at least section IV, sub-section B, pg. 1072; Figs. 3-4, disclosing “A matching procedure is executed to align the two local maps, and results in a set of candidate edges connecting the map of A and the map of B (see Figure 3b).” I.e., an edge constraint is at least measured); and
aligning coordinates of a node group, received from the second moving robot, on the map based on the measured edge constraint (See at least section IV, sub-section B, pg. 1072; Fig. 3, disclosing “A matching procedure is executed to align the two local maps, and results in a set of candidate edges connecting the map of A and the map of B (see Figure 3b).” I.e., at least coordinates of the node groups are aligned); and
modifying coordinates of at least one of the nodes generated by the first moving robot on the map based on the measured edge constraint (See at least section IV, sub-section B, pg. 1072-1073; Fig. 3, disclosing “Finally A, includes these measurements in its own graph to get a more consistent map (see Figure 3e).” See also section IV, sub-section C, pg. 1073, disclosing aligning the local maps),
wherein the loop constraint is measured based on comparing respective acquisition image information corresponding to the two nodes generated by the first moving robot (see at pg. 1701, Section III, disclosing “Each node of the graph represents a position xi of the robot, together with a measurement (image or laser scan) acquired at that position” and pg. 1703, Section C, which states “We recall that each node consists of a robot pose and a laser scan acquired at that pose”) the edge constraint is measured based on comparing acquisition image information corresponding to the node generated by the first moving robot and acquisition image information corresponding to the node generated by the second moving robot (see at least Section III, pg. 1071, disclosing the node measurements can be computed using a visual place recognition system or scan matching, i.e. acquisition image information), and
wherein the method further comprises:
when the coordinates of one or more of the node group received from the second moving robot do not align with one or more regions on the map, aligning the coordinates of the node group received from the second moving robot on the map based on the measured edge constraint (see at least section IV, sub-section C, Fig. 5, disclosing map alignment),
and, when the coordinates of one or more of the node group received from the second moving robot align with the one or more regions on the map, modifying the coordinates of the node generated by the first moving robot on the map based on the measured edge constraint (see at least section IV, sub-section C, Fig. 5, disclosing map alignment; see also Fig. 5, pg. 1074, disclosing the procedure can be used when the local maps are from different robots, i.e. the node generated by either the first or second robot can be modified).

Regarding claim 2, Lázaro teaches:
The map learning method of claim 1, further comprising transmitting node group information of the first moving robot to the second moving robot (See at least section IV, sub-section A, disclosing a communication model between robots A and B).

Regarding claim 7, Lázaro teaches:
A map learning method (Abstract), comprising:
generating, by a plurality of moving robots, node information of each of the plurality of moving robots based on constraint measured during traveling wherein the plurality of moving robots includes a first moving robot and a second moving robot (see at least Section 1, pg. 1069, disclosing “Solving a graph based SLAM problem involves to construct a graph whose nodes represent robot poses or landmarks and in which an edge between two nodes encodes a sensor measurement that constrains the connected poses.” See also Fig. 1; See also Section IV, disclosing “Each robot executes a standard laser-based SLAM pipeline: the state of the system is stored in a pose-graph which is constantly optimized by the g2o optimizer. When the robot moves for a certain distance, a new node is added to the graph, and the odometry measurement is used to label the edge between the new and the previous robot positions.” See also Fig. 3, disclosing multiple moving robots)
transmitting and receiving node group information of each of the plurality of moving robots with one another (see at least Section 1, pg. 1070,  disclosing “Each robot in the team computes its own map, but it refines it by integrating a set of virtual or condensed measurements coming from the other robots. These condensed measurements can be seen as a reduced version of the graph constructed by the other robots that contains only the information relevant to the receiver in order to refine its own map.” See also section IV, sub-section B, pg. 1072; Fig. 3, disclosing robot A receives a current local map from robot B, i.e. at least node group information)
measuring an edge constraint between two nodes respectively generated by the plurality of moving robots (See at least section IV, sub-section B, pg. 1072; Figs. 3-4, disclosing “A matching procedure is executed to align the two local maps, and results in a set of candidate edges connecting the map of A and the map of B (see Figure 3b).” I.e., an edge constraint is at least measured)
aligning coordinates of a second node group received from the second moving robot on a map of the first moving robot based on the measured edge constraint (See at least section IV, sub-section B, pg. 1072; Fig. 3, disclosing “A matching procedure is executed to align the two local maps, and results in a set of candidate edges connecting the map of A and the map of B (see Figure 3b).” I.e., at least coordinates of the node groups are aligned) and aligning coordinates of a first node group received from the first moving robot on a map of the second moving robot based on the measured edge constraint (see at least Fig. 3, disclosing “A localizes B and determines a set of candidate edges connecting the two maps; c) A informs to B which of its nodes it has matched; d) B computes condensed measurements that connect the nodes in its own map that appear in the edges found by A; d) A includes these edges in its own graph)
modifying the coordinates of a first node generated by the first moving robot on the map of first moving robot based on the measured edge constraint, and modifying the coordinates of a second node generated by the second moving robot on a map of the second moving robot based on the measured edge constraint (See at least section IV, sub-section B, pg. 1072-1073; Fig. 3, disclosing “Finally A, includes these measurements in its own graph to get a more consistent map (see Figure 3e).” See also section IV, sub-section C, pg. 1073, disclosing aligning the local maps)
aligning the coordinates of the second node group received from the second moving robot on a map of the first moving robot based on the measured edge constraint (See at least section IV, sub-section B, pg. 1072; Fig. 3, disclosing “A matching procedure is executed to align the two local maps, and results in a set of candidate edges connecting the map of A and the map of B (see Figure 3b).” I.e., at least coordinates of the node groups are aligned; see also Section IV, sub-section A, pg. 1072, disclosing “To manage the graph, a robot sends the following types of messages:
• A list of nodes of the other robot’s local map it has matched against its own local map.
• A condensed graph extracted by its own graph and containing the edges among the nodes that have been matched by some other robot. These messages are sent whenever a new node is added to the graph, based on the number of mates in range.”) and aligning the coordinates of the first node group received from the first moving robot on a map of the second moving robot based on the measured edge constraint (see at least Fig. 3, disclosing “A localizes B and determines a set of candidate edges connecting the two maps; c) A informs to B which of its nodes it has matched; d) B computes condensed measurements that connect the nodes in its own map that appear in the edges found by A; d) A includes these edges in its own graph);and 
when one or more coordinates of the second node groups received from the second moving robot align with one or more regions on the map of the first moving robot, modifying the coordinates of the first node generated by the first moving robot on the map based on the measured edge constraint (see at least See at least section IV, sub-section C, Fig. 5, disclosing map alignment; see also Fig. 5, pg. 1074, disclosing the procedure can be used when the local maps are from different robots), and modifying the coordinates of the second node generated by the second moving robot on the map of the second moving robot based on the measured edge constraint (see at least See at least section IV, sub-section C, Fig. 5, disclosing map alignment; see also Fig. 5, pg. 1074, disclosing the procedure can be used when the local maps are from different robots) 
wherein the edge constraint is measured based on comparing acquisition image information corresponding to the first node generated by the first moving robot and acquisition image information corresponding to the second node generated by the second moving robot (see at least Section III, pg. 1071, disclosing the node measurements can be computed using a visual place recognition system or scan matching, i.e. acquisition image information).
wherein the method further comprises:
when one or more of the coordinates of the second node group received from the second moving robot do not align with the one or more regions on the map of the first moving robot, aligning the coordinates of the second node group received from the second moving robot on the map of the first moving robot based on the measured edge constraint (see at least section IV, sub-section C, Fig. 5, disclosing map alignment).

Regarding claim 12, Lazaro teaches:
The map learning method of claim 7,
wherein the plurality of moving robot includes a third (See at least Section V, disclosing the cooperation of 3 robots), and wherein second node group information received by the first moving robot from the second moving robot comprises third node group information received by the second moving robot from the third moving robot (see at least Section V, disclosing each robot was able to meet and localize some other robot into its own map; see also Section IV, sub-section B, pg. 1072-1073, disclosing the algorithm is implemented within a robot A using, for each other robot B at least the most recent local map MB consisting of the
last N nodes, that is used for cross-localization.).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 11 is rejected under 35 U.S.C. 103 as being unpatentable over Lázaro in view of  SAJAD SAEEDI et al. (NPL: “Multiple-Robot Simultaneous Localization and Mapping: A Review,” hereinafter Saeedi, from Applicant’s IDS dated November 12, 2020).

Regarding claim 11, Lázaro teaches:
The map learning method of claim 7, wherein the node group information comprises information on each node (see at least See at least section IV, sub-section C, pg. 1073, disclosing each node consists of a robot pose and a laser scan acquired at that pose, i.e. information on each node)…
… wherein, when received node information and stored node information are different with respect to an identical node, latest node information is selected based on the node update time information (see at least Section IV, sub-section A, pg. 1072, disclosing up-to-date estimated locations of the last N nodes are sent, i.e. the latest node information is selected and sent, and the scans for map alignment are according to the most recent list or estimates off the nodes).
Lázaro does not explicitly teach:
…wherein the information on each node comprises node update time information, and….
However, in the same field of endeavor, mobile robot control, Saeedi teaches:
…wherein the information on each node comprises node update time information (Section 5.3.9, disclosing time stamps for each sensor reading, i.e. each node), and….
It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the claimed invention to have modified the node information to include a time stamp, as taught by Saeedi.  One would have been motivated to make this modification in order to help provide synchronization between robots, as taught by Saeedi in section 5.3.9.

Claims 13-14 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over McLurkin et al. (US PUB 2004/0024490, hereinafter McLurkin) in view of Lazaro.

	Regarding claim 13, McLurkin teaches:
 A moving robot comprising (Abstract; Fig. 1, element 100): 
a driving device configured to move a main body ([0059]; Fig. 1A, element 142, disclosing a locomotion apparatus);
a travel constraint measurement device configured to measure a travel constraint ([0031]; Fig. 1A, element 102, disclosing a sensing apparatus that generates data related to the robot surroundings, i.e. a travel constraint);
a receiver ([0041]; Fig. 1A, element 104, disclosing a receiving apparatus that receives data from other robots) configured to…
a controller ([0059]; Fig. 1A, element 140, disclosing a processing apparatus, i.e. a controller) configured to…
wherein the controller includes: a node group coordinate alignment module to (McLurkin: [0059]; Fig. 1A, element 140, disclosing a processing apparatus, i.e. a node group coordinate alignment module)…
a node information modification module (McLurkin: [0059]; Fig. 1A, element 140, disclosing a processing apparatus, i.e. a node information modification module) that,…
wherein the node information modification module (McLurkin: [0059]; Fig. 1A, element 140, disclosing a processing apparatus, i.e. a node information modification module) is configured that,…
McLurkin does not explicitly teach:
a receiver configured to receive node group information of another moving robot; and
a controller configured to generate node information on a map based the travel constraint, and add the node group information of the another moving robot to the map. 
…align coordinates of a node group received from the another moving robot on the map based on an edge constraint measured between a node generated by the moving robot and a node generated by the another moving robot
…when the coordinates of one or more the node group received from the another moving robot are aligned with at least one region of  the map, modify coordinates of the node generated by the moving robot on the map based on the measured edge constraint,
…modify coordinates of the node generated by the moving robot on the map based on at least one of a loop constraint or an edge constraint measured between two nodes, 
wherein the edge constraint is measured based on comparing acquisition image information corresponding to the node generated by the one moving robot and acquisition image information corresponding to the node generated by the another moving robot
wherein the loop constraint is measured based on comparing respective acquisition image information corresponding to two nodes generated by the moving robot,
…when coordinates of a node group received from the second moving robot is not aligned with at least one region of a map, aligning the coordinates of the node group received from the second moving robot on the map based on the measured edge constraint, and
However, in the same field of endeavor, mobile robot control, Lazaro teaches:
… receive node group information of another moving robot (see at least Section 1, pg. 1070,  disclosing “Each robot in the team computes its own map, but it refines it by integrating a set of virtual or condensed measurements coming from the other robots. These condensed measurements can be seen as a reduced version of the graph constructed by the other robots that contains only the information relevant to the receiver in order to refine its own map.” See also section IV, sub-section B, pg. 1072; Fig. 3, disclosing robot A receives a current local map from robot B, i.e. at least node group information); and
…configured to generate node information on a map based the travel constraint (see at least Section III, pg. 1071, disclosing computing an error in a measurement between two nodes, i.e. a travel constraint) and add the node group information of the another moving robot to the map (see at least Fig. 3, disclosing “A localizes B and determines a set of candidate edges connecting the two maps; c) A informs to B which of its nodes it has matched; d) B computes condensed measurements that connect the nodes in its own map that appear in the edges found by A; d) A includes these edges in its own graph)
…align coordinates of a node group received from the another moving robot on the map based on an edge constraint measured between a node generated by the moving robot and a node generated by the another moving robot (See at least section IV, sub-section B, pg. 1072; Fig. 3, disclosing “A matching procedure is executed to align the two local maps, and results in a set of candidate edges connecting the map of A and the map of B (see Figure 3b).” I.e., at least coordinates of the node groups are aligned)
…when the coordinates of the node group received from the another moving robot is are aligned with at least one region of the map, modify coordinates of the node generated by the moving robot on the map based on the measured edge constraint (see at least See at least section IV, sub-section C, Fig. 5, disclosing map alignment; see also Fig. 5, pg. 1074, disclosing the procedure can be used when the local maps are from different robots)
…modify coordinates of the node generated by the moving robot on the map based on at least one of a loop constraint or an edge constraint measured between two nodes (see at least See at least section IV, sub-section C, Fig. 5, disclosing map alignment; see also Fig. 5, pg. 1074, disclosing the procedure can be used when the local maps are from different robots), 
wherein the loop constraint is measured based on comparing respective acquisition image information corresponding to two nodes generated by the moving robot (see at pg. 1701, Section III, disclosing “Each node of the graph represents a position xi of the robot, together with a measurement (image or laser scan) acquired at that position” and pg. 1703, Section C, which states “We recall that each node consists of a robot pose and a laser scan acquired at that pose”),
wherein the edge constraint is measured based on comparing acquisition image information corresponding to the node generated by the one moving robot and acquisition image information corresponding to the node generated by the other moving robot (see at least Section III, pg. 1071, disclosing the node measurements can be computed using a visual place recognition system or scan matching, i.e. acquisition image information), 
when coordinates of one or more of the node group received from the second moving robot are not aligned with at least one region of a map, aligning the coordinates of the node group received from the second moving robot on the map based on the measured edge constraint (see at least section IV, sub-section C, Fig. 5, disclosing map alignment),

It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the claimed invention to have modified the system of McLurkin to include generating node group information (including an edge constraint) and adding the node information to another moving robot as taught by Lázaro.  One would have been motivated to make this modification in order to provide a highly detailed, more robust map using multiple robots, as taught by Lázaro in at least Section I.

Regarding claim 14, the combination of McLurkin and Lázaro teaches:
The moving robot of claim 13, further comprising a transmitter (McLurkin: [0048]; Fig. 1A, element 106, disclosing a transmitting apparatus that transmits signals and other data to other robots) configured to….
Furthermore, Lázaro teaches:
…transmit node group information of the moving robot to the another moving robot (Section IV, sub-section A, disclosing communication between moving robots).
It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the claimed invention to have modified the system of McLurkin to include transmitting node group information to another moving robot. One would have been motivated to make this modification in order to provide a highly detailed, more robust map using multiple robots, as taught by Lázaro in at least Section I.

Regarding claim 18, McLurkin teaches:
 A system for a plurality of moving robots comprising a first moving robot and a second moving robot (Fig. 2, elements 202, 208),
wherein the first moving robot comprises:
a first driving device configured to move the first moving robot ([0059]; Fig. 1A, element 142, disclosing a locomotion apparatus);
a first travel constraint measurement device configured to measure a travel constraint of the first moving robot ([0031]; Fig. 1A, element 102, disclosing a sensing apparatus that generates data related to the robot surroundings, i.e. a travel constraint);
a first receiver ([0041]; Fig. 1A, element 104, disclosing a receiving apparatus that receives data from other robots) configured to… 
a first transmitter ([0048] Fig. 1A, element 106, disclosing a transmitting apparatus, i.e. a transmitter) configured to…
… a first controller configured to ([0059]; Fig. 1A, element 140, disclosing a processing apparatus, i.e. a controller)
wherein the first controller includes a first node information modification module (McLurkin: [0059]; Fig. 1A, element 140, disclosing a processing apparatus, i.e. a node information modification module) to…
…wherein the first controller comprises a first node group coordinate alignment module configured to (McLurkin: [0059]; Fig. 1A, element 140, disclosing a processing apparatus, i.e. a node group coordinate alignment module)…

McLurkin does not explicitly teach:
…receive node group information of the second moving robot 
…transmit node group information of the first moving robot to the second moving robot 
…generate node information on a first map based on the travel constraint of the first moving robot, and add the node group information of the second moving robot to the first map…
… [modifying] coordinates of a node generated by the first moving robot on the map based on at least one of a loop constraint or an edge constraint measured between two nodes
…align coordinates of a node group received from the second moving robot on the first map based on an edge constraint measured between a node generated by the first moving robot and a node generated by the second moving robot,…
wherein the edge constraint is measured based on comparing acquisition image information corresponding to the node generated by the one moving robot and acquisition image information corresponding to the node generated by the other moving robot.
wherein the first node information modification module is configured that when coordinates of a node group received from the second moving robot is not pre-aligned on a map, aligning the coordinates of the node group received from the second moving robot on the map based on the measured edge constraint, and
 when the coordinates of the node group received from the second moving robot is pre-aligned on the map, modifying the coordinates of the node generated by the first moving robot on the map based on the measured edge constraint

However, in the same field of endeavor, mobile robot control, Lazaro teaches:
…receive node group information of the second moving robot (see at least Section 1, pg. 1070, disclosing “Each robot in the team computes its own map, but it refines it by integrating a set of virtual or condensed measurements coming from the other robots. These condensed measurements can be seen as a reduced version of the graph constructed by the other robots that contains only the information relevant to the receiver in order to refine its own map.” See also section IV, sub-section B, pg. 1072; Fig. 3, disclosing robot A receives a current local map from robot B, i.e. at least node group information)
…transmit node group information of the first moving robot to the second moving robot (See at least section IV, sub-section A, disclosing a communication model between robots A and B)
…generate node information on a first map based on the travel constraint of the first moving robot (see at least Section III, pg. 1071, disclosing computing an error in a measurement between two nodes, i.e. a travel constraint) ), and add the node group information of the second moving robot to the first map (see at least Fig. 3, disclosing “A localizes B and determines a set of candidate edges connecting the two maps; c) A informs to B which of its nodes it has matched; d) B computes condensed measurements that connect the nodes in its own map that appear in the edges found by A; d) A includes these edges in its own graph)
… [modifying] coordinates of a node generated by the first moving robot on the map based on at least one of a loop constraint or an edge constraint measured between two nodes (see at least Section III, pg. 1071, disclosing “The goal of a maximum likelihood approach is to find the configuration of nodes x∗ which minimizes the overall error…,” i.e. the configuration, or coordinates, of the nodes is based on the error, i.e. the loop constraint; see also Section IV, pg. 1072, disclosing “When the robot moves for a certain distance, a new node is added to the graph, and the odometry measurement is used to label the edge between the new and the previous robot positions. The laser scan acquired at the new position is matched against a set of candidate scans stored in the nodes of the graph. The  candidate nodes are selected if the current robot position falls in their uncertainty ellipses. This gives a set of candidate loop closing edges between non-temporally subsequent nodes, that are inserted in the graph upon validation by a RANSAC based procedure described in Section IV-C”)
…align coordinates of a node group received from the second moving robot on the first map based on an edge constraint measured between a node generated by the first moving robot and a node generated by the second moving robot (See at least section IV, sub-section B, pg. 1072; Fig. 3, disclosing “A matching procedure is executed to align the two local maps, and results in a set of candidate edges connecting the map of A and the map of B (see Figure 3b).” I.e., at least coordinates of the node groups are aligned),…
wherein the loop constraint is measured based on comparing respective acquisition image information corresponding to the two nodes generated by the first moving robot (see at pg. 1701, Section III, disclosing “Each node of the graph represents a position xi of the robot, together with a measurement (image or laser scan) acquired at that position” and pg. 1703, Section C, which states “We recall that each node consists of a robot pose and a laser scan acquired at that pose”) and the edge constraint is measured based on comparing acquisition image information corresponding to the node generated by the one moving robot and acquisition image information corresponding to the node generated by the other moving robot (see at least Section III, pg. 1071, disclosing the node measurements can be computed using a visual place recognition system or scan matching, i.e. acquisition image information).
when coordinates of a node group received from the second moving robot is not aligned with one or more regions of on a map, aligning the coordinates of the node group received from the second moving robot on the map based on the measured edge constraint (see at least section IV, sub-section C, Fig. 5, disclosing map alignment),
and, when the coordinates of at least one of the node group received from the second moving robot are aligned with one or more regions of the first map, modifying the coordinates of the node generated by the first moving robot on the map based on the measured edge constraint (see at least section IV, sub-section C, Fig. 5, disclosing map alignment; see also Fig. 5, pg. 1074, disclosing the procedure can be used when the local maps are from different robots, i.e. the node generated by either the first or second robot can be modified).
It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the claimed invention to have modified the system of McLurkin to include generating node group information (including an edge constraint) and adding the node information to another moving robot as taught by Lázaro.  One would have been motivated to make this modification in order to provide a highly detailed, more robust map using multiple robots, as taught by Lázaro in at least Section I.
Furthermore, McLurkin does not explicitly teach:
wherein the second moving robot comprises:
a second driving device configured to move the second moving robot;
a second travel constraint measurement device configured to measure a travel constraint of the second moving robot;
a second receiver configured to receive the node group information of the first moving robot;
a second transmitter configured to transmit the node group information of the second moving robot to the second moving robot; and
a second controller configured to generate node information to a second map based on the travel constraint of the second moving robot, and add the node group information of the first moving robot to the second map
wherein the second controller is configured to include a second node information modification module to modify coordinates of a node generated by the second moving robot on the second map based on the loop constraint or the edge constraint,
… wherein the second controller comprises a second node group coordinate alignment module configured to align coordinates of a node group received from the first moving robot on the second map based on the edge constraint.
However, the addition of a second node group coordinate alignment module, a second drive unit, measurement unit, receiver, transmitter and controller in the second robot taught by McLurkin would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the claimed invention as an obvious duplication of parts (see MPEP 2144).



Response to Arguments
Applicant's arguments filed August 25, 2022 have been fully considered but they are not persuasive. 
In response to Applicant’s argument that Lázaro does not receive image information collected by the second robot, Examiner respectfully disagrees and points to pg. 1701, Section III, which states “Each node of the graph represents a position xi of the robot, together with a measurement (image or laser scan) acquired at that position” and pg. 1703, Section C, which states “We recall that each node consists of a robot pose and a laser scan acquired at that pose.” Accordingly, Examiner is interpreting the acquisition image information corresponding to node[s] generated by the [first and second moving robots] as claimed to be the image or laser scan for each node as disclosed by  Lázaro.
Therefore, Lázaro teaches measuring a loop constraint based on comparing respective acquisition information corresponding to the two nodes generated by the first moving robot in at least pg. 1701, Section III, since Lázaro takes a measurement (i.e. a comparison is made) between two nodes (i.e. acquisition image information since the nodes consist of a laser scan or image) to measure an error (i.e. a loop constraint between two nodes generated by the first moving robot).
	In the same vein, Lázaro teaches measuring an edge constraint based on comparing acquisition image information corresponding to the node generated by the first moving robot and acquisition image information corresponding to the second moving robot in at least pg. 1072, sub-section A-B, since the robots of Lázaro send each other the last measurement (laser scan) acquired, and the current id of the node containing the laser scan in the graph (i.e. acquisition image information). The nodes of the other robot’s local map are matched against the own robot’s local map (i.e. the acquisition image information is compared).  Therefore, an edge constraint is measured.
	In response to Applicant’s arguments that the nodes are not modified, Examiner respectfully disagrees. (Examiner notes this limitation is interpreted “as best understood” in view of the 112(b) rejection above.) As cited in the previous Office Action (see pg. 9 and pg. 10), at least section IV, sub-section C discloses map alignment. In this case, the solution in Lázaro is to determine a translation between two local maps so that a candidate edge has 0 error.  In other words, the maps are aligned, i.e. the nodes are modified on the map, based on an edge error, i.e. the edge constraint, which is measured based on nodes of each robot (i.e. the acquisition image information as described above).  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Carlone et al. (NPL: Carlone, L., Kaouk Ng, M., Du, J. et al. Simultaneous Localization and Mapping Using Rao-Blackwellized Particle Filters in Multi Robot Systems. J Intell Robot Syst 63, 283–307 (2011). https://doi.org/10.1007/s10846-010-9457-0), disclosing Multi-robot SLAM and environment map building

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA ALEXANDER GARZA whose telephone number is (469)295-9178. The examiner can normally be reached 7:30-4:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JEFF BURKE can be reached on 469-295-9067. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
JOSHUA ALEXANDER GARZA
Examiner
Art Unit 3664
/JEFF A BURKE/Supervisory Patent Examiner, Art Unit 3664